Name: Commission Regulation (EC) No 1320/98 of 25 June 1998 establishing the sugar forecast supply balance for 1998/99 for the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  regions of EU Member States;  beverages and sugar;  production
 Date Published: nan

 EN Official Journal of the European Communities26. 6. 98 L 183/25 COMMISSION REGULATION (EC) No 1320/98 of 25 June 1998 establishing the sugar forecast supply balance for 1998/99 for the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 lays down detailed rules for the application of Council Regula- tion (EEC) No 2019/93 as regards the specific arrange- ments for the supply of certain agricultural products (3), as last amended by Regulation (EC) No 1802/95 (4); Whereas Commission Regulation (EEC) No 3719/88 (5), as last amended by Regulation (EC) No 1044/98 (6), lays down the common detailed rules for the application of the system of import licences; whereas Commission Regulation (EC) No 1464/95 of 27 June 1995 on special detailed rules for the application of the system of import and export licences in the sugar sector (7), as last amended by Regulation (EC) No 1148/98 (8), lays down special detailed rules for the sugar sector; Whereas, in order to take account of commercial practices specific to the sugar sector, detailed rules, additional to or derogating from the provisions of Regulation (EEC) No 2958/93, should be laid down; Whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for sugar for the smaller Aegean islands for the 1998/99 marketing year should be established; whereas that balance may be revised during the year on the basis of trends in the smaller islands requirements; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for sugar originating in the Community for the smaller Aegean islands for the 1998/ 99 marketing year shall be as laid down in the Annex hereto. Article 2 The validity of aid certificates shall expire on the final day of the second month following their issue. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 184, 27. 7. 1993, p. 1. (2) OJ L 248, 14. 10. 1995, p. 39. (3) OJ L 267, 28. 10. 1993, p. 4. (4) OJ L 174, 26. 7. 1995, p. 27. (5) OJ L 331, 2. 12. 1988, p. 1. (6) OJ L 149, 20. 5. 1998, p. 11. (7) OJ L 144, 28. 6. 1995, p. 14. (8) OJ L 159, 3. 6. 1998, p. 38. EN Official Journal of the European Communities 26. 6. 98L 183/26 ANNEX SUPPLY BALANCE FOR THE SMALLER AEGEAN ISLANDS (in tonnes of white sugar) Product CN code Quantity July 1998 to June 1999 Sugar 1701 Ã¯ £ § Group A (*) 600 Ã¯ £ § Group B (*) 9 000 Total 9 600 (*) These groups are defined in Annexes I and II to Regulation (EEC) No 2958/93.